Garland, J.,
dissenting. This suit was commenced by ex-ecutory process, against the defendant, as the endorser of a promissory note, and on a subsequent agreement to pay it. The petition charges him as being personally responsible, and also as the third possessor of the property mortgaged to secure the payment of the note.
It appears that Elam, in March, 1837, sold to P. M. Cuny and W. H. Taylor, a plantation and slaves in the parish of Rapides, for sixty thousand dollars, and took their several notes, with mortgage to secure the price, among them the note now proceeded on, which he, Elam, had transferred to the plaintiff by endorsement. Sometime after this, Cuny resold or retroceded to Elam all his right and interest in the plantation and slaves, and all the notes given were returned, except the one sued on amounting to. nine *138thousand dollars, and one other of one thousand five hundred dollars which Cuny agreed to pay, in consideration of which, Elam permitted him to retain the title and possession of seven valuable slaves; and the whole original sale was thus cancelled. The reason these two notes were not given up, was because Elam had transferred them to Barrett & Co., from whom, through an intermediate person, they had gone into the hands of the plaintiff. The note now sued on, not being paid at maturity by Cuny and Taylor, was protested, and notice given to Elam as the endorser.
On the 19th December, 1840, Elam went before a notary in New Orleans, and acknowledged that he was indebted to plaintiff in the sum. of nine thousand dollars, and interest, as endorser of the promissory note aforesaid, which was secured by the mortgage from- Cuny and Taylor, to him, Elam. ‘ And the said Elam being desirous to secure unto said Duncan the payment of the above described note, and the interest thereon until final payment, and for which he is bound unto said Duncan as endorser thereon, as above set forth. — Now therefore, he, Elam, does hereby pledge and pawn as collateral security, in favor of said G. C. Duncan here present, and accepting for himself, &c.,’ a promissory note drawn by Jesse A. Bynum, to the order of and endorsed by said Elam, payable on the 1st of January, 1841, for the sum of eight thousand three hundred and thirty three dollars and thirty three cents, with interest at ten per cent from- January 1st, 1839; the payment being secured by a mortgage, &c.; said Bynum having the privilege of postponing the payment of the note until March 1st, 1841, by paying temper cent interest. And for the purposes above stated, Elam transferred and subrogated Duncan to all his interest, rights and actions, hypothecary or otherwise, against Bynum, on the note and mortgage in case of non-payment. And in case Duncan should be obliged, or see fit, to commence legal proceedings by suit or otherwise, Elam covenanted to pay all costs and expenses attending the collection of Bynum’s note.
Bynum’s note, due on the 1st of January, 1841, was not paid' on that day. Duncan took no steps to collect it, nor did he wait until'the expiration of the term to which he, Bynum, had a right to postpone the payment, to wit: the 1st of March, 1841, but on the 22d of February, 1841, without making any effort to make *139Cuny and Taylor responsible, or to proceed against the plantation in the parish where the sale was passed, or returning to Elam the note of Bynum, the plaintiff commenced this executory proceeding against Elam in a parish where the slaves only, were in his possession, and set up this act of pledge as the ground of his being directly liable.
Without the act of pledge, it is perfectly clear to my mind, that no direct executory proceedings could have been had on the part-of the plaintiff against the defendant. Duncan had no right to proceed directly on the original mortgage from Cuny and Taylor to Elam; there being no subrogation as to him, Elam, stood responsible only as endorser of the note and third possessor of the property. The act of pledge is therefore the basis of his action; without it, the plaintiff would have no right to the process he has obtained, and I do not think he shpuld have the benefit of such summary measures as have been taken, without complying with a single stipulation on his part, or offering to surrender the note pledged.
The plaintiff, not satisfied with a lien on a tract of land and slaves, estimated in 1837 to be worth sixty thousand dollars, to secure the payment of nine thousand dollars, induces the defendant to pledge to him a note secured’ by mortgage for nearly the same sum, and in a few weeks after, without waiting until the expiration of' the time, to the end of which Bynum had a right to postpone the payment of his note, proceeds with an order of seizure and sale, without returning the note pledged. One means by which the defendant might have raised the money to have satisfied the debt he owed, was taken from him by the act which entitled the creditor to the process he has resorted to; and I think he ought to restore it, or carry out the contract in good faith,, by making some effort to coerce Bynum to pay his note. It is administering the law in a mode that gives every thing to the creditor, and oppresses the debtor in a manner not contemplated by the contract.
After a careful examination of the facts of the case, I am of opinion that the opposition of the defendant should be maintained.

Judgment affirmed.